Citation Nr: 9933544	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  99-05 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

1. Entitlement to service connection for residuals of 
frostbite.

2.  Entitlement to secondary service connection diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service form January 1942 to 
January 1946, and from August 1950 to October 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Wichita, Kansas, Regional Office (RO) of the Department 
of Veterans Affaris (VA), which, in pertinent part, denied 
service connection for residuals of frostbite and diabetes 
mellitus.


FINDING OF FACT

The claims for service connection for residuals of frostbite 
and secondary service connection for diabetes mellitus are 
plausible.


CONCLUSION OF LAW

The claims for service connection for residuals of frostbite 
and secondary service connection for diabetes mellitus are 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of well-grounded claims.  38 
U.S.C.A. § 5107(a).  If he has not, his claims must fail, and 
VA is not obligated to assist the veteran in their 
development.  38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  

The Court has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  A well-grounded claim is a plausible claim, that is, 
a claim which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Court has stated that the quality and quantity 
of evidence required to meet this statutory burden depends 
upon the issue presented by the claim.  Grottveit at 92-93.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  Id.

Further, in order for a claim to be considered plausible, and 
therefore well grounded, there must be evidence of both a 
current disability and evidence of relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

In the instant case, the Board finds the veteran's claims for 
service connection for residuals of frostbite secondary 
service connection for diabetes to be "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  In this regard, 
the veteran claims that he sustained frostbite while on 
active duty in Korea due to exposure to extremely low 
temperatures.  He further asserts that he currently has 
residuals of that cold injury, including loss of sensation in 
the feet, and that his diabetes mellitus is causally related 
to his frostbite.  A statement from the veteran's private 
physician, Brad Appl, M.D., dated in February 1999, supports 
the veteran's claims.  The physician indicated that the 
veteran has had loss of sensation in his feet for many years 
as a result of a cold injury received in Korea and that his 
diabetes is etiologically related to the frostbite.    


ORDER

The Board having determined that the claims for service 
connection for residuals of frostbite and secondary service 
connection for diabetes mellitus are well grounded, the 
appeal is granted to this extent.


REMAND

Although the veteran's claims for service connection for 
residuals of frostbite and secondary service connection for 
diabetes mellitus are well grounded, the evidence is 
insufficient to warrant a grant of service connection for 
either disability.  There is no evidence of complaints or 
treatment for frostbite or diabetes in the veteran's service 
medical records.  In addition, the veteran claims that while 
driving a truck with a 2nd lieutenant passenger in Korea a 
mine or round hit the truck killing the lieutenant and 
throwing the veteran in a ditch.  The veteran then remembers 
being evacuated by ship due to shrapnel wounds and frostbite.  
The veteran asserts that he was apprised of his frostbite 
while on the hospital ship.  Service medical records are 
specific and detailed and indicate that in December 1950 the 
veteran was evacuated and admitted to the hospital via 
stretcher complaining of severe headaches which began in 1942 
due to being hit in the head by a rifle butt.  The veteran 
was hospitalized at U.S. Naval Hospital, Great Lakes due to 
diagnosis of psychogenic reaction affecting other systems 
manifested by migraine headaches.  Service medical records do 
note that in December 1944, the veteran blacked out while 
driving a truck and the vehicle turned over.  The veteran 
attributed this incident to his head injury in 1942.  There 
is no indication in the service medical records of the 
veteran being treated for shrapnel wounds and frostbite on 
the hospital ship or at Great Lakes hospital in December 
1950.  However, there is lay and other evidence of record 
that indicates that the veteran was exposed to severe cold 
temperatures while on active duty in Korea, as contended on 
appeal, and Dr. Appl's statement supports the contended 
causal relationships.  

If the medical evidence of record is insufficient, the Board 
is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991). If service connection is granted 
for residuals of frostbite, the RO must consider the 
applicable law and regulations, including 38 C.F.R. § 3.310 
(a) (1999) and Allen v. Brown, 7 Vet. App. 439 (1995) and 
adjudicate the remaining issue of secondary service 
connection for diabetes.  Moreover, in view of the secondary 
service connection question presented, an adequate VA 
examination includes an opinion on medical causation.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  It is the Board's 
judgment that a medical examination that includes opinions 
addressing the contended etiological relationships is 
warranted.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran must be afforded a VA 
examination by the appropriate specialist 
for the purpose of determining the 
etiology of his claimed residuals of 
frostbite and diabetes mellitus.  The 
examiner should opine whether it is at 
least as likely as not that the veteran 
(a) has residuals of frostbite; (b) 
whether such residuals are causally 
linked to his exposure to cold while on 
active duty; and (c) whether such 
residuals have caused or aggravated 
diabetes mellitus.  The claims file must 
be provided to the examiner for his or 
her review.  Any  studies or tests deemed 
necessary by the examiner should be 
accomplished.  

2.  The RO should then review the 
examination report to determine whether 
there is compliance with the previous 
instructions.  If the report is not 
responsive, it should be returned to the 
examiner for completion.

3.  Thereafter, the RO should 
readjudicate the veteran's claims for 
service connection for residuals of 
frostbite and secondary service 
connection for diabetes mellitus  based 
on the additional evidence received.  If 
the benefits sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case, which 
includes 38 C.F.R. § 3.310 (a), and be 
afforded an opportunity to respond 
thereto before the case is returned to 
the Board for further appellate review.

The purpose of this REMAND is to obtain clarifying medical 
information.  By this REMAND, the Board intimates no opinion, 
favorable or unfavorable, at this time.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


